Appellant claims in his motion for rehearing that he made an explanation of his possession of the property taken from the burglarized store which entitled him to an instruction on that issue. No objection was presented complaining of any omission of such instruction from the charge, neither was any special charge on that subject requested. Appellant's defense was an alibi which the court properly submitted. Doubtless appellant would have been acquitted had the jury given credence to his evidence on that issue.
The motion for rehearing is overruled.
Overruled.